— In an action, inter alia, for a declaratory judgment, defendants appeal from an order of the Supreme Court, Suffolk County (De Luca, J.), dated September 29, 1982, which granted, in part, plaintiffs’ motion for discovery, and denied defendants’ motion to dismiss the complaint. Order affirmed, with costs. Defendants’ motion to dismiss the complaint on the ground that the action was improperly brought in the form of an action for a declaratory judgment was properly denied under the circumstances of this case (see C.H.O.B. Assoc, v Board of Assessors of County of Nassau, 45 Mise 2d 184, affd 22 AD 2d 1015, affd 16 NY2d 779; Zinder v Board of Assessors of County of Nassau, 66 Mise 2d 150, affd 38 AD2d 836; cf. Samuels v Town of Clarkson, 91 AD 2d 836; Cablevision Systems Dev. Co. v Board of Assessors of County of Nassau, 69 AD2d 828, affd 49 NY2d 866). We find no merit to appellants’ other contentions. Gibbons, J. P., Thompson, Gulotta and Boyers, JJ., concur.